DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 positively recites “a face of the subject” in line 7.  It is suggested that the limitation be amended to read --…a portion that is configured to contact
Claim 7 positively recites “the face of the subject” in line 3.  It is suggested that the limitation be amended to read --…at a position configured to be closer to the face of the subject…-- to overcome the rejection.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 7,640,933).
As to claim 1, Ho discloses a mask 30 (Fig. 1, Fig. 2), comprising: a mask body 36 (shell 36) configured to define a space that covers at least one of a nose and a mouth of a subject (col. 3, ln. 21-24); and a cushion member 38 (seal 38) extending along a peripheral edge portion of the mask body 36 (col. 3, ln. 23-24), wherein the 
As to claim 2, Ho discloses that the first region has an uneven surface 64 (Fig. 4, col. 5, ln. 37-53 describes the roughness of the surface 64).  
As to claim 3, Ho discloses that the uneven surface 64 is a wrinkled or embossed surface (col. 6, ln. 1-8, by cutting or scoring the surface with micro abrasions).  
As to claim 5, Ho discloses that the first region 64 and the second region 62 are an integrally molded product made of silicon or vinyl chloride (silicone, col. 5, ln. 21-23).  
As to claim 7, Ho discloses that the second region 62 comprises: a side wall portion 62 that separates an inside and an outside of the mask 30 at a position closer to the face of the subject than the mask body 36 (see Fig. 2); and a fitting portion 50 that is fitted to the peripheral edge portion 52 of the mask body 36 (Fig. 2, Fig. 3, col. 4, ln. 44-49).  
As to claim 8, Ho discloses that the mask body 36 has higher rigidity than the cushion member 38 (rigid plastic shell, see col. 3, ln. 66-67; silicone cushion seal, see col. 5, ln. 21-23; col. 1, ln. 13-14; col. 7, ln. 29-32).  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over (Ho (7,640,933), in view of Feldhahn et al. (US 2008/0032119).
As to claim 4, Ho discloses the claimed invention except that the first region has a surface coated with fluorine.  However, Feldhahn teaches creating an antiadhesive surface by coating with a fluorine containing polymer (see paragraph [0028], see also paragraph [0016] mentioning a mask as one of the molded bodies being coated).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the mask of Ho so that the anti-adhesive surface 64 is formed by a fluorine containing coating, as taught by Feldhahn, in order to provide a . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (Ho (7,640,933), in view of Gunaratnam et al. (US 6,412,487).
As to claim 6, Ho discloses the claimed invention except that the mask body has transparency that allows the space to be seen through.  However, Gunaratnam teaches forming a mask body of a transparent material (frame 160 is a rigid shell of transparent polycarbonate/plastic, Fig. 5a, col. 3, ln. 55-61).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the mask of Ho so that the mask body is transparent, as taught by Gunaratnam, in order to retain visibility of the subject’s nose and/or mouth when worn. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (Ho (7,640,933), in view of Schirm (US 2009/0139525).
As to claim 10, Ho discloses the claimed invention except that a sheet made of a fiber material is adhered to a surface of the first region.  However, Schirm teaches a mask having a sheet made of fiber material adhered to a surface of a first region of the mask (moleskin or cotton pad 110, paragraphs [0028],[0015]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the mask of Ho to include the fabric sheet adhered to the first region, as taught by Schirm, in order to provide a soft, detachable liner that for the wearer that improves comfort and allows the user contacting portion to be easily washed (paragraph [0031]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bell et al. (US 2018/0169366), Rutan (US 2019/0001093) and Davidson et al. (US 2012/0204881) each disclose a mask having a cushion cover/pad.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785